UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7068



JOHN LIONEL SMITH,

                Petitioner - Appellant,

          v.


GENE JOHNSON, Director, Virginia Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cv-01189-GBL)


Submitted:   March 24, 2008                 Decided:   April 24, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Lionel Smith, Appellant Pro Se.      Kathleen Beatty Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Lionel Smith seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                  The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies      this   standard     by

demonstrating    that    reasonable      jurists    would     find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.         See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Smith

has not made the requisite showing.                Accordingly, we deny a

certificate of appealability and dismiss the appeal.                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       DISMISSED




                                    - 2 -